Title: To George Washington from Robert Howe, 9 February 1783
From: Howe, Robert
To: Washington, George


                        
                            Dear sir
                             February 9th 1783.
                        
                        By letters I have received I find it very necessary to my affairs to repair to Boston as soon as possible;
                            and therefore request of your Excellency that leave of absence you was so kind as to intimate you would in that case give
                            me when I had the honor to speak to you upon the subject. I should have been glad the necessity of going had not occured;
                            but since it has your indulgence will much oblige. Dear sir; Your Excellency’s most obedient humble servant
                        
                            Robt Howe
                        
                    